DETAILED ACTION
The present application has been made of the record and currently claims 8, 10, 13, 16, 18, 19-22, and 24-25 are rejected, claims 9, 11, 15, 23, and 26 have been withdrawn, and claims 1-7, 12, 14, and 17 have been cancelled.

Examination Note
Examiner notes, wherein in the Listing of Claims, that claims 2-7 have not been provided. For purposes of moving prosecution forward, the response has been examined on the merits however it is noted wherein future responses that are non-compliant will be treated as such. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
It is noted wherein in the Election of Species section of Applicant’s remarks, Applicant states, “Applicant also added new independent claim 16 which is equivalent to a combination of the limitations of claims 1 and 12, and new claim 17 which is equivalent to claim 14.” This statement appears to be made in error as neither claim 16 or claim 17 is a new claim. Further, claim 17 has been cancelled.

Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.

However, Examiner disagrees with the above remarks because Putoud discloses in annotated Fig. 2 below that the linear guide element is extending in the tangential direction. In addition, it appears the linear guide element radially extended and then tangentially extended because the other part of the linear guide element extending tangentially is beneath the linear guide element (see annotated Fig. 2 below). 



    PNG
    media_image1.png
    361
    403
    media_image1.png
    Greyscale


On page 12 of applicants arguments, Attorney states: “However, contrary to the Examiner's understanding, these safety latching means do not correspond to the linear guide elements of the claimed invention, as Putoud's safety latching means do not facilitate finding 
However, Examiner disagrees because Putoud discloses in annotated Fig. 1 below that the safety latching means do facilitate finding the required angular position of the half-ring segments relative to the connection piece from which rotation in the clamping direction is possible. As shown below, the ramp section or linear guide element requires that the openings are aligned with ramp sections or linear guide element at a required angular position of the half-ring segments relative to the connection piece from which rotation in the clamping direction is possible. If the ramp sections or linear guide element are not at the proper angular position, it will contact any other portion besides the opening for the ramp section (see element 13b in annotated Fig. 1 below where element 13b would be a component the ramp section or linear guide element could come into contact with if not properly aligned at an angular position).


    PNG
    media_image2.png
    315
    438
    media_image2.png
    Greyscale


	Election/Restrictions
Applicant’s election of Species A in the reply filed on 03/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on the amendment filed (8/11/2021):
Claims 8, 10, 13, 16, 18, 19-22, and 24-25 have been examined on the merits.
Claims 9, 11, 15, 23, and 26 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 10, 13, 16, 18 - 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by as being anticipated by Putoud (FR 2895057).
Claim 16, Putoud discloses:
A connection device (see annotated Figs. 1 and 2 below) comprising: 

and an annular connection clamp having: 
a first clamping flange (see annotated Fig. 1) protruding radially inwards and an axial counter bearing spaced axially from said clamping flange, 
a first and a second half-ring segment (see annotated Fig. 1), each of which has a first and a second segment end (see annotated Fig. 1), 
wherein the first segment end of the first half-ring segment has latching means of the first type (see annotated Fig. 1), and the second segment end of the second half-ring segment has corresponding latching means of the second type (it is not shown but it is inherent that a corresponding latching means of a second type would accept the latching means of the first type; see lines 33 – 34 in the translated document), which are pushed into one another in a tangential direction, thereby being latchable together, 
wherein the second segment end of the first-half ring segment (see annotated Fig. 2) has latching means of a second type (see annotated Fig. 2), and the first segment end of the second ring segment has latching means of a first type (see annotated Fig. 2), which are pushed into one another in a tangential direction, thereby being latchable with one another; 
wherein the line section (considered as 4 in Fig. 1) is embodied as a pipe-like connection piece having a first threaded means (see annotated Fig. 1) spaced axially from the contact surface of its contact flange (considered as 6 in Fig. 1), 

wherein either the connection piece has a first linear guide element (see annotated Fig. 2) extending in a tangential direction (see Fig. 2 where the linear guide element is extending in both the tangential and radial direction), and one of the half-ring segments has a corresponding second linear guide element (considered as 13b in Fig. 1) on the interior wall of one of its segment ends or the connection piece has a first linear guide element extending in a radial direction, and one of the half-ring segments has a corresponding second linear guide element as part of the wall of one of its segment ends, and wherein in both cases, when interacting with each other, the linear guide elements facilitate finding the rotational angle position in which the half-ring segments must be disposed relative to the connection piece in order to be able to latch onto one another and to allow for the engagement of the first and second threaded means.


    PNG
    media_image3.png
    855
    625
    media_image3.png
    Greyscale


	Claim 8, Putoud discloses:
The connection device (see annotated Figs. 1-2 above hereinafter) according to claim 16, wherein the first threaded means (see annotated Fig. 1-2) are embodied as ramp sections (see annotated Fig. 1-2) distributed over the circumference of the connection piece, with said slanted areas (see annotated Fig. 1-2) of the ramp sections being arranged on their side facing away from the contact flange (see annotated Fig. 1-2), and 
wherein the second threaded means (considered as 13a in Fig. 1) are embodied as ramp sections correspondingly distributed over the circumference of the connection clamp, with their slanted areas arranged on their sides facing the clamping flange (see annotated Fig. 1-2).

	Claim 10, Putoud discloses:
The connection device according to claim 16, wherein the connection piece has first safety latching means acting radially outwards, andAPPLICANT(S): Norbert AUE et al.SERIAL NO.:16/301,135FILED:November 13, 2018 
Page 4wherein one of the half-ring segments has corresponding second safety latching means acting radially inwards which, in their interacting state, counteract a rotation of the connection clamp relative to the connection piece in the release direction.
In regards to the first and second safety latching means acting radially, it can be seen in Fig. 1 where the end stop is slanted and once the end stop of the second safety latching means interacts with the first safety latching means, both will be acting radially with one another. 


The connection device according to claim 16, wherein the first linear guide element (considered as 16; see annotated Fig. 1) is embodied as a horizontally projecting wing (it appears that the shape of the first linear guide element is wing-like) with a radially projecting latching corner (considered as 18 in Fig. 2) acting as a first safety latching means, 
and wherein the second safety latching means are embodied as a safety latching boss (considered as 13 in annotated Fig. 1) that protrudes radially inwards from the wall of the associated half-ring segment and are adjacent to an end stop (see annotated Fig. 1) also protruding radially inwards from the wall of the associated half-ring segment.

Claim 18, Putoud discloses:
The connection device according to claim 16, wherein the two half-ring segments are built identically (see page 1, line 33 – 34, where it is preferred the two half-ring segments are identical).

Claim 19, Putoud discloses:
The connection clamp according to claim 16, wherein the axial counter bearing is embodied as a ramp section or as a slanted slot (see annotated Figs. 1-2).

Claim 20, Putoud discloses:
A connection device (see annotated Figs. 1 and 2 below) comprising: 

and an annular connection clamp having: 
a first clamping flange (see annotated Fig. 1) protruding radially inwards and an axial counter bearing spaced axially from said clamping flange, 
a first and a second half-ring segment (see annotated Fig. 1), each of which has a first and a second segment end (see annotated Fig. 1), 
wherein the first segment end of the first half-ring segment has latching means of the first type (see annotated Fig. 1), and the second segment end of the second half-ring segment has corresponding latching means of the second type (it is not shown but it is inherent that a corresponding latching means of a second type would accept the latching means of the first type; see lines 33 – 34 in the translated document), which are pushed into one another in a tangential direction, thereby being latchable together, 
wherein the second segment end of the first-half ring segment (see annotated Fig. 2) has latching means of a second type (see annotated Fig. 2), and the first segment end of the second ring segment has latching means of a first type (see annotated Fig. 2), which are pushed into one another in a tangential direction, thereby being latchable with one another; 
wherein the line section (considered as 4 in Fig. 1) is embodied as a pipe-like connection piece having a first threaded means (see annotated Fig. 1) spaced axially from the contact surface of its contact flange (considered as 6 in Fig. 1), 

wherein either the connection piece has a first linear guide element (see annotated Fig. 2) extending in a tangential direction (see Fig. 2 where the linear guide element is extending in both the tangential and radial direction), and one of the half-ring segments has a corresponding second linear guide element (considered as 13b in Fig. 1) on the interior wall of one of its segment ends or the connection piece has a first linear guide element extending in a radial direction, and one of the half-ring segments has a corresponding second linear guide element as part of the wall of one of its segment ends, and 
wherein in both cases, during an interaction of the first and second linear guide element both an axial movement and a rotation of the half-ring segment relative to the connection piece are restricted (it appears that there will be an interaction where both the axial movement and rotation of the half ring segments relative to the connection piece are restricted since the ramps seem to be “flat” as opposed to the bottom portion of the “Latching Boss” and the “End Stop” causes a restriction in rotation; see annotated Figs. 1-2).

	Claim 21, Putoud discloses:
The connection clamp according to claim 20, wherein the axial counter bearing is embodied as a ramp section or as a slanted slot.


The connection device according to claim 20, wherein the first threaded means are embodied as ramp sections distributed over the circumference of the connection piece (see annotated Figs. 1-2), with said slanted areas of the ramp sections being arranged on their side facing away from the contact flange, and 
wherein the second threaded means (see annotated Figs. 1-2) are embodied as ramp sections correspondingly distributed over the circumference of the connection clamp, with their slanted areas arranged on their sides facing the clamping flange (see annotated Figs. 1-2).

Claim 24, Putoud discloses:
The connection device according to claim 20, wherein the connection piece has first safety latching means (see annotated Figs. 1-2) acting radially outwards, and 
wherein one of the half-ring segments has corresponding second safety latching means (see annotated Figs. 1-2) acting radially inwards which, in their interacting state, counteract a rotation of the connection clamp relative to the connection piece in the release direction.
In regards to the first and second safety latching means acting radially, it can be seen in Fig. 1 where the end stop is slanted and once the end stop of the second safety latching means interacts with the first safety latching means, both will be acting radially with one another. 

Claim 25, Putoud discloses:

wherein the second safety latching means (see annotated Figs. 1-2) are embodied as a safety latching boss (see annotated Figs. 1-2) that protrudes radially inwards from the wall of the associated half-ring segment and are adjacent to an end stop also protruding radially inwards from the wall of the associated half-ring segment.
In r
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679